Citation Nr: 1809407	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-09 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability to include PTSD, depression, and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to February 1986, September 1993 to June 1998, and April 2005 to November 2005. 

This appeal is before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.


FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously denied in a November 2009 rating decision, and the Veteran did not perfect a timely appeal of the decision.  

2.  The additional evidence received since the final November 2009 rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's current psychiatric disability, variously diagnosed, was incurred in service.



CONCLUSIONS OF LAW

1.  The November 2009 rating decision denying service connection for PTSD is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b) (2017).

2.  The additional evidence received since the November 2009 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for a psychiatric disability, variously diagnosed, have been met.  38 U.S.C. §§ 1110, 1131, 4.125(a), 5107 (2012); 38 C.F.R. § 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the RO previously denied service connection for PTSD in a November 2009 rating decision.  The basis of the decision was that the Veteran was not found to have had a clinical diagnosis of the condition, and did not return the necessary forms (VA Form 21- 0781, Statement In Support Of Claim For Service Connection For Post-Traumatic Stress Disorder (PTSD)).  The Veteran appealed the decision.  The RO issued a Statement of the Case in July 2010, but the Veteran did not file a timely substantive appeal.  Thus, the November 2009 decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).  However, new and material evidence pertaining to this claim has been received since this rating decision; such evidence will be discussed below in addressing the merits of the Veteran's service connection claim.  Thus, that portion of the Veteran's current service connection claim that had previously been denied is considered reopened, and the Board will consider the issue on the merits.  See 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires (1) medical evidence establishing a diagnosis of the condition in accordance with the provisions of 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

As reflected in various statements, including in a July 2010 VA Form 21-0781, and during his June 2017 Board hearing, the Veteran asserts that he has a psychiatric disability, to include PTSD, depression, and anxiety, related to his period of active duty from April to November 2005.  He has primarily asserted that PTSD has resulted from the claimed in-service stressful event of three soldiers, including his friend, Sgt. T., being killed by an improvised explosive device (IED) during a mission he would normally have been on, except that he had just returned to Iraq at the time from emergency leave.  The Veteran's service records reflect that he served in Iraq during this period of duty in a designated imminent danger pay area.

In this case, service connection for a psychiatric disability should be granted.  

During his active duty from April to November 2005, the Veteran sought mental health treatment in July 2005.  At that time he reported no previous history of treatment for mental health issues.  He was currently stationed in Iraq, but was on emergency leave due to his wife having a serious medical problem with pending surgery.  He reported being frustrated, worried, scared, and overwhelmed by all that was going on in his life, persistent anxiety, and sleeping only 3-4 hours per night.  An August 2005 addendum indicates that the Veteran was contacted telephonically and felt he was in need of further evaluation and treatment, as his medication was not working well to alleviate his anxiety; he was recommended to report for follow-up treatment, but stated his leave extension was up in 9 days, and he would be headed back to combat in Iraq.  

On January 2006 VA mental health examination, the Veteran reported numerous stressors experienced in service and currently, and symptoms including poor sleep, nightmares, excessive worrying, and depressed mood.  The VA examiner determined that, based on assessment of the Veteran, history, evaluation of the stressors and the documentation available, he did not meet the diagnostic criteria for PTSD.  Rather, it appeared he had a current diagnosis of adjustment disorder, acute, with anxious and depressed mood, directly attributed to familial stressors including wife's brain surgery and recent marital separation.  The examiner noted that the Veteran's "trauma seems to be more related to family stressors than to military stressors, including sleep disturbance and nightmares."  She cited the fact that the Veteran had the development of emotional and behavioral symptoms in response to an identifiable stressor (wife's brain surgery and displacement after father's wife sold their things) occurring within three months of the onset of the stressors; these symptoms were clinically significant, as evidenced by the fact of marked distress in excess of what would be expected.  The stress-related disturbance had lasted less than six months at that point, so it was classified by the examiner as acute, with mixed anxiety and depressed mood, as he had a combination of both.  The examiner noted that this was an adjustment disorder at that point, but that it may progress in the future to depression or PTSD, although these criteria were not currently met.

VA treatment records from 2007 to 2017 reflect continuing treatment for psychiatric problems with reported symptoms that have included mood swings, anxiety, nightmares, problems sleeping, depression, and stress related to both service and current life events.  Such treatment has reflected various diagnoses including bipolar disorder, PTSD, anxiety, and various substance abuse disorders.  

The Veteran was given another VA examination in May 2011.  The examiner at that time found that the Veteran provided statements that were noncredible, conflicting and inconsistent with the record; that his past psychological testing scores fell into a      range indicative of trauma that were both unrealistically excessive from the degree of trauma reported and the product of self-report inventories that were transparent and lacked validity scales, and that such scores were simply not believable; and that his reporting on that examination and during past treatment appeared to be malingering to seek compensation and was consistent with the actions of an individual with an antisocial personality disorder.  The examiner assessed that the Veteran did not meet the criteria for PTSD, but diagnosed bipolar disorder and panic disorder without agoraphobia.  However, the examiner opined that there was no nexus between any such psychiatric disability and service, that the Veteran's claimed PTSD was being malingered, and that his symptomology and behavior were primarily the result of antisocial personality disorder.

Despite May 2011 VA examiner's opinion, the record reflects that the Veteran began treatment for mental health issues in service, and that his mental health treatment continued in the years after service until the present; the records of such treatment reflect diagnosed psychiatric disability, even though such disability has been variously, and sometimes inconsistently, diagnosed.  In this regard, the Board notes the January 2006 VA examiner's assessment that, while adjustment disorder with mixed anxiety and depressed mood was the diagnosis on examination - as it had lasted less than six months at that point - such diagnosis might progress in the future to a different psychiatric diagnosis of a chronic nature.

Given the above, the Board finds that the evidence of whether a current psychiatric disability first manifested in service to be in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a psychiatric disability, variously diagnosed, was incurred in service.  Accordingly, service connection must be granted.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for PTSD, is reopened and, to that extent, the appeal is granted.

Service connection for a psychiatric disability, variously diagnosed, is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


